Dreyfus International Funds, Inc. 200 Park Avenue New York, New York 10166 September 28, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz Re: Dreyfus International Funds, Inc. -Dreyfus Emerging Markets Fund Post-Effective Amendment No. 28 to Registration Statement on Form N-1A 1933 Act No.: 33-58248 1940 Act No.: 811-7502 CIK: 897469 Ladies and Gentlemen: The undersigned hereby requests that the effective date for the above-referenced Post-Effective Amendment No. 28 to the Registration Statement be accelerated so that it will become effective on October 1, 2009 at 9:00 a.m., New York time, or as soon thereafter as may be practicable. Very truly yours, Dreyfus International Funds, Inc. /s/ Michael A. Rosenberg Michael A. Rosenberg, Secretary MBSC Securities Corporation 200 Park Avenue New York, New York 10166 September 28, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz Re: Dreyfus International Funds, Inc. -Dreyfus Emerging Markets Fund Post-Effective Amendment No. 28 to Registration Statement on Form N-1A 1933 Act No.: 33-58248 1940 Act No.: 811-7502 CIK: 897469 Ladies and Gentlemen: As principal underwriter of the securities of the above-mentioned investment company (the Fund), we hereby join the Fund in requesting that the effective date for the Funds Post-Effective Amendment No. 28 to the Registration Statement be accelerated so that it will become effective on October 1, 2009 at 9:00 a.m., New York time, or as soon thereafter as may be practicable. Very truly yours, MBSC SECURITIES CORPORATION /s/ James Bitetto James Bitetto, Assistant Secretary September 28, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz RE: Re: Dreyfus International Funds, Inc. -Dreyfus Emerging Markets Fund Post-Effective Amendment No. 28 to Registration Statement on Form N-1A 1933 Act No.: 33-58248 1940 Act No.: 811-7502 CIK: 897469 Gentlemen: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 28 to the Funds Registration Statement on Form N-1A (Amendment No. 14). This filing is being made pursuant to Rule 485(a)(i) under the Securities Act of 1933 in order to incorporate a summary section to the Funds prospectuses. Please call me with any comments or questions you may have at (212) 922-6795. Sincerely, Michael A. Rosenberg Michael A. Rosenberg Chief Legal Officer The Dreyfus Family of Funds MAR/lj Enclosures cc: Stroock & Stroock & Lavan LLP September 28, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 Attention: John Grzeskiewicz Division of Investment Management Re: Dreyfus International Funds, Inc. -Dreyfus Emerging Markets Fund Post-Effective Amendment No. 28 to Registration Statement on Form N-1A 1933 Act No.: 33-58248 1940 Act No.: 811-7502 CIK: 897469 Dear Mr. Grzeskiewicz: In connection with its request that the effectiveness of the post-effective amendment to the registration statement (the Registration Statement) of the above-referenced Fund be accelerated, the Fund hereby states the following: (i) The Fund acknowledges that in connection with the comments made by the staff of the Commission on the Registration Statement, the staff has not passed generally on the accuracy or adequacy of the disclosure made in the Registration Statement; (ii) The Fund acknowledges that the acceleration of the effectiveness of its Registration Statement does not relieve the Fund of its responsibility for adequate and accurate disclosure in the Registration Statement; and (iii) The Fund represents that it will not assert as a defense in an action by the Commission or any other party the fact that the effectiveness of its Registration Statement was accelerated by the Commission. Sincerely, /s/ Michael A. Rosenberg Michael A. Rosenberg Chief Legal Officer The Dreyfus Family of Funds
